          Case 1:20-cv-08195-CM Document 25 Fi led 05/18/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X

KHYREE MANSON,                                                               STIPULATION OF
                                                                             CONFIDENTIALITY AND
                                                     Plaintiff,              PROTECTIVE ORD.ER

                        - against -
                                                                  .., , •    20-CV-08195 (CM)
THE CITY OF NEW YORK, et al.,                                               ~-rr====:;======~
                                                                              USDCSDNY
                                                                              DOCUMENT
                                                  Defendants.
                                                                              ELECTRONICALLY FILED
--------------------------------· . -------·. ------------------------ X      DOC#:          ~       -
                                                                             _!2!.'T~FILED: ~ JI
                  WHEREAS, the parties in this action will b                  eqcmed t~ ex           ~

documents and information pursuant to Rule 26 of the Federal Rules of Civil P1ocedure;

                  WHEREAS, the parties deem and/or may deem some of thi~ information and

these documents to be confidential, private, and/or subject to applicable priviIJges, or otherwise

inappropriate for public disclosure;

                  WHEREAS, the parties object to the production of these documents unless

appropriate protection for their confidentiality is assured; and

                  WHEREAS, good cause therefore exists for the entry of an i rder pursuant to

Rule 26( c) of the Federal Rules of Civil Procedure;

                  NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the attorney for Plaintiff and the attorney for Defendants, as follows :

                  l.       As used herein, "Action" shall mean Khyree Manson v. City of New

York, et al., 20-CY-8195 (CM) filed in the Southern District of New York ;

                  2.       As used herein, and without waiving the right to later interpose objections

concerning these documents, "Confidential Materials" shall mean :
                        ----------------
       Case 1:20-cv-08195-CM Docu ment 25 Filed 05/18/21 Page 2 of 10




                     a) DOC personnel and disciplinary-related records and information, and
                        records of investigations regarding the conduct of Members of the
                        Service of DOC conducted by DOC, or other agencies, unless such
                        records and information can be lawfully obtained by a party by
                        subpoena or pursuant. to the New York Freedom of Information Law
                        ("FOIL"), or are otherwise publicly available;

                      b) any video and photographs taken with DOC-issued camera or by a
                         member of DOC, depicting one or more DOC inmates;

                      c) certain identifying and personal information of parties and witnesses;

                      d) documents and information that may, upon a showing of good cause,
                         during the pendency of this litigation, be designated Confidential
                         Materials by the parties and the Court; and

                      e) testimony concerning subsections (a) - (d), and documents and the
                         information contained therein.

              3.      As used herein, and without waiving the right to later interpose objections

concerning these documents, "Confidential Materials - Attorneys' Eyes Only" shall mean:

                      a) certain identifying and personal information of Plaintiff's alleged
                         assailants;

                      b) any other documents or information that Defendants may in the future
                         in good faith deem Confidential Materials - Attorneys' Eyes Only
                         pursuant to this Order because of privacy, security, law enforcement,
                         or governmental interests; and

                      c) testimony concerning subsections (a) - (b), and documents and the
                         information contained therein.

              4.      The documents and information as defined in Paragraph 2 shall not be

deemed Confidential Materials to the extent, and only to the extent, that they are: (a) lawfully

obtained by a party by subpoena or pursuant to FOIL; or (b) are otherwise publicly available.

              5.      The part.ies shall designate in good faith particular documentr.; as

Confidential Materials or Confidential Materials - Attorneys' Eyes Only by labeling such

documents Confidential or Confidential - Attorneys' Eyes Only and/or by designating such



                                                2
        Case 1:20-cv-08195-CM Docu ment 25 Fi led 05/18/21 Page 3 of 10




documents by Bates number in a writing directed to adverse parties. The producing party shall

have a reasonable time to inspect and designate as Confidential Materials or Confidential

Materials - Attorneys' Eyes Only documents sought from third-parties.

               6.     Any documents produced by a non-party pursuant to a subpoena or release

in this Action and that are designated, by any party, as Confidential Materials or Confidential

Materials - Attorneys' Eyes Only shall be governed by the terms of this Stipulation of

Confidentiality and Protective Order.

               7.     The producing party may designate any document as Confidential

Materials or Confidential Materials • Attorneys' Eyes Only pursuant to this agreement if

necessary within a reasonable time after production of such documents to adverse parties.

               8.      Inadvertent production of any document or information which is

privileged, confidential, and/or was prepared for or in anticipation of litigation, or is otherwise

immune from discovery, shall not constitute a waiver of any privilege or confidentiality or of any

other ground for objecting to discovery with respect to that document, or its subject matter, or the

information contained therein , or of the producing party's right to object to the use of any such

document or the information contained therein during any proceeding in this litigation or

otherwise.

               9.      If any party objects to the designation of particular documents as

Confidential Materials or Confidential Materials - Attorneys' Eyes Only, such party shall state

such objection in writing to the producing party, and the parties shall endeavor in good faith to

resolve such objection. If such objection cannot be resolved, then, within thirty (30) days of

receiving the producing party's response to the objecting party's objections, the objecting party

shall seek judicial intervention. Any such materials or information shall remain Confidential



                                                 3
                         --------------·-
        Case 1:20-cv-08195-CM Document 25 Filed 05/18/21 Page 4 of 10




Materials or Confidential Materials - Attorneys' Eyes Only until the parties resolve the objection

or there is a resolution of the designation by the Court.

               10.     Neither the receiving party nor its attorneys shall use the Confidential

Materials produced in discovery in the Action for any purpose other than the preparation, or

presentation, of the receiving party's case in the Action.

               11.     The receiving party's attorneys shall not use the Confidential Materials -

Attorneys' Eyes Only produced in discovery in the Action for any purpose other than the

preparation, or presentation, of the receiving party' s case in the Action.

                12.    Neither the receiving party nor the receiving party's attorneys shall

disclose the Confidential Materials to any person not a member of the staff of the receiving

party's attorneys' office, except under the following ·conditions:

                       a. Disclosure may be made only if necessary to the preparation or
                          presentation of the receiving party's case in the Action, to those
                          individuals described in subparagraph (b) below.

                       b. Disclosure before trial may be made only to a party, to an expert who
                          has been retained or specially employed by the receiving party's
                          attorney in anticipation of litigation or preparation for trial of this
                          Action, to a witness at deposition, or to the Court.

                       c. Before any disclosure is made to a person listed in subparagraph (b)
                          above (other than to the Court or to a witness at a deposition), the
                          receiving party's attorney shall provide each such person with a copy
                          of this Protective Order, and such person shall consent in writing, in
                          the form annexed hereto as Exhibit A, not to use the Confidential
                          Materials for any purpose other than in connection with the
                          prosecution or settlement of the Action and not to make further
                          disclosure of the Confidential Materials, except in testimony taken in
                          the Action. The receiving party's counsel shall retain the signed
                          consent and furnish a copy of same to adverse parties' counsel upon
                          request at a deposition or immediately before trial, although the name
                          of an expert that the disclosing party's attorney does not intend to call
                          as a trial witness may be redacted from such consent before it is
                          produced.



                                                   4
                          --------------
        Case 1:20-cv-08195-CM Document 25 Filed 05/18/21 Page 5 of 10




                13.    The receiving party's attorneys shall not disclose the Confidential

Materials - Attorneys' Eyes Only to any person not a member of the staff of the receiving party's

attorneys' office.

                14.    Deposition    testimony   concerning    any    Confidential   Materials   or

Confidential Materials - Attorneys' Eyes Only which reveals the contents of such materials shall

be deemed Confidential or Confidential - Attorneys' Eyes Only, and the transcript of such

testimony, together with any exhibits referred to therein, shall be separately bound, with a cover

page prominently marked CONFIDENTIAL or CONFIDENTIAL - ATTORNEYS' EYES

ONLY.      Such portion of the transcript shall be deemed to be Confidential Materials or

Confidential Materials - Attorneys' Eyes Only within the meaning of this Stipulation of

Confidentiality and Protective Order.

                15.    If a party seeks to file papers with the Court that incorporate Confidential

Materials or Confidential Materials - Attorneys' Eyes Only, or reveal the contents thereof, he

shall first make an application to the Court for permission to file under seal the specific portions

of those papers disclosing Confidential Materials and shall indicate whether opposing counsel

objects to that request. No materials shall be filed under seal unless the Court has issued an

Order approving the filing, in which event the filing shall follow the District Court rules

applicable to filing under seal.

                16.    Where the confidential information is not material to issues addressed in

court submissions and the parties agree in writing that the redaction of personal, confidential

and/or identifying information would be sufficient to protect the interests of parties or non-

partics, a party may file redacted documents without further order of the Court.




                                                 5
                          ------------
        Case 1:20-cv-08195-CM Document 25 Filed 05/18/21 Page 6 of 10




               17.    Within thirty (30) days after the termination of this Action, including any

appeals, the Confidential Materials and Confidential Materials - Attorneys' Eyes Only,

including all copies, non-conforming copies, notes, and other materials containing or referring to

information derived therefrom (other than the Court's copies of such materials), shall be

destroyed, and all persons who possessed such materials shall verify their return or destruction

by affidavit furnished to the producing party's attorney upon request. Notwithstanding this

provision, the receiving party's counsel may retain one copy of all pleadings, motion papers,

transcripts, expert reports, legal memoranda, correspondence, or attorney work-product, even if

such materials contain Confidential Materials or Confidential Materials - Attorneys' Eyes Only,

so long as appropriate safeguards (at least as stringent as those used to protect the party's own

information of like nature) are imposed to prevent the use of any copies for any other purpose.

Confidential Materials or Confidential Materials - Attorneys' Eyes Only which were uploaded to

a database or review platform, including any backups, and which cannot reasonably be deleted,

must be quarantined and secured to prohibit access to the Confidential Materials and

Confidential Materials - Attorneys' Eyes Only.

               18.    This Stipulation will survive the te1mination of the litigation and will

continue to be binding upon all persons to whom Confidential Materials or Confidential

Materials - Attorneys' Eyes Only are produced or disclosed. All information or documents that

have been deemed Confidential or Confidential Materials - Attorneys' Eyes Only pursuant to this

Order, including all copies and non-conforming copies thereof, shall remain Confidential or

Confidential - Attorneys' Eyes Only for all time. Once the Action has been resolved, including

all appeals, the Confidential Materials and Confidential Materials - Attorneys' Eyes Only,

including all copies and non-conforming copies thereof, shall not be used by the receiving party,



                                                 6
                              ------------
        Case 1: 20-cv-08195-CM Document 25 Filed 05/18/21 Page 7 of 10




the receiving party's counsel, or anyone receiving confidential documents pursuant to paragraph

12 herein, for any purpose without prior Court approval.

               19.     This Stipulation shall be binding upon the parties immediately upon

signature and shall be submitted to the Court for entry as an Order.

               20.     The terms of this Stipulation and Protective Order shall be binding upon

all current and future parties to this Action and their counsel.

               21.     Nothing in this Stipulation and Protective Order shall be construed to limit

a producing party's use of that party's own Confidential Materials or Confidential Materials -

Attorneys' Eyes Only in any manner.

               22.     The Court will retain jurisdiction over all persons subject to this

Stipulation and Protective Order to the extent necessary to enforce any obligations arising

hereunder or to impose sanctions for any contempt thereof. Additionally, the Court reserves the




                                                   7
                            -------------
         Case 1:20-cv-08195-CM Document 25 Filed 05/18/21 Page 8 of 10




right, in its sole discretion, to modify this Stipulation and Protective Order at any time.




MICHAEL LUMER, ESQ.                                       JAMES E. JOHNSON
Lumer Law Group                                           Corporation Counsel of the City of New York
Attorney for Plaintiff                                    Attorneys for Defendants
233 Broadway, Suite 900,                                  I00 Church Street,
New York, NY 10279                                        New York, New York 10007


By:   J1v!ffe~if,n1                              By: .1,.,,,,,,,. .)11. ·. i/t,.l:i,,m,
      Michael Lumer, Esq.                            Joanne M. McLaren




                                                          SO ORDERED:




Dated: New York, New York
       if:'~         , 2021
                                                          HON. COLLEEN McMAHON
                                                          UNITED STATES DISTRICT JUDGE




                                                   g
                             -----------·-
         Case 1:20-cv-08195-CM Docu ment 25 Filed 05/18/21 Page 9 of 10




     THE FOLLOWING ADDENDUM IS DEEMED IN CORPORA TED INTO THE
          PARTIES' STIPULATION AND CONFIDENTIALITY ORDER

       The parties understand that the Court's "so ordering" of this stipulation does not make the

Court a party to the stipulation or imply that the Court agrees that documents designated as

"Confidential" by the parties are in fact confidential.

       It has been this Court's consistent experience that confidentiality stipulations are abused

by parties and that much material that is not truly confidential is designated as such. The Court

does not intend to be a party to such practices. The Court operates under a presumption that the

entire record should be publicly available.

       The Court does not ordinarily file decisions under sea l or redact material from them. If

the Court issues a decision in this case that refers to "confidential" material under this

stipulation, the decision will not be published for ten days. The parties must, within that ten-day

period, identify to the Court any portion of the decision that one or more of them believe should

be redacted, provide the Court with the purportedly confidential material, and explain why that

material is truly confidential.   The Court will then determine whether the material is in fact

genuinely deserving of confidential treatment. The Court will only redact portions of a publicly

available decision if it concludes that the material discussed is in fact deserving of such

treatment. The Court's decision in this regard is final.

        If this addendum is acceptable to the parties, the Court will sign their proposed

confidentiality stipulation, subject to the addendum. If this addendum is not acceptable, the

Court will not sign the stipulation, and should allegedly confidential material be produced, the

parties will be referred to the magistrate judge for a document by document review and decision

on whether that document should be subject to confidential treatment.




                                                   9
        Case 1:20-cv-08195-CM Docu ment 25 Filed 05/18/21 Page 10 of 10




                                         EXHlBIT A

The undersigned hereby acknowledges that (s)he has read the Stipulation of Confidentiality and

Protective Order, entered in the United States District Court for the Southern District of New

York in the action entitled Khyree Manson v. City of New York, et al., 20-CV-8195 (CM), and

understands the terms thereof. The undersigned agrees not to use the Confidential Materials or

Confidential Materials - Attorneys' Eyes Only defined therein for any purpose other than in

connection with the prosecution of this case, and will not further disclose the Confidential

Materials or Confidential Materials - Attorneys' Eyes Only except in testimony taken in this

case.




Date:                                              Signature: _ _ _ _ _ _ _ _ _ _ __
        --------

                                                   Print Name:
                                                                 -----------

                                                   Occupation: _ _ _ _ _ _ _ _ _ __




                                              10
